Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 1 of 30 PageID: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 CHRISTINE POWELL, individually and on behalf
 of all others similarly situated,
                                                       Civil Action No.
          Plaintiff,


          v.
                                                       CLASS ACTION COMPLAINT
 SUBARU OF AMERICA, INC.

          Defendant.                                   JURY TRIAL DEMANDED




          The allegations contained in this Complaint are based on Plaintiff’s personal

knowledge as to Plaintiff’s own conduct and on information and belief as to all other

matters based on an investigation by Plaintiff’s Counsel:

I.        STATEMENT OF THE CASE

     1.           Plaintiff Christine Powell brings this class action against Defendant

Subaru of America, Inc. (“Subaru” or “Defendant”) because Defendant is

manufacturing, marketing and selling new vehicles with defective and dangerous

windshields that are spontaneously and/or unreasonably cracking, chipping and

otherwise breaking (the “defect”). Further, replacement windshields provided by

Defendant and paid for by Plaintiff and the Class suffer from the same defect and

therefore are equally defective and dangerous.

     2.           Plaintiff demands that Defendant accept responsibility for replacing

damaged windshields under its new vehicle warranty at no charge to Plaintiff and the

Class (as defined below) and reimburse Plaintiff and the Class for losses suffered as a

result of the defect and/or that Subaru be required to buyback the Class Vehicles.
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 2 of 30 PageID: 2




   3.           Plaintiff brings her claims individually and on behalf of all persons or

entities in the United States and/or Wisconsin who own or lease a 2017-2019 Subaru

Forester or 2017-2019 Subaru Outback (the “Class Vehicles”), as well as those who

owned or leased a Class Vehicle and suffered losses as a result of the defect during their

period they possessed the vehicle.

   4.           Upon information and belief, the Class Vehicles all contain the same

type of windshields. The Class Vehicles pose an imminent and significant safety hazard

to vehicle operators and the public and are causing Class members to incur substantial

monetary losses and other damages.

   5.           Upon information and belief, Defendant has been on notice of this

defect in the Class Vehicles for years but has concealed its knowledge from the public

and continues to deny the existence of the defect.

   6.           Complaints of the defect are widespread and have been brought to the

Defendant’s attention but Defendant is forcing consumers to bear the costs and

expenses associated with the defect.

   7.           Among the dangers and damages associated with the defective

windshields is that fact that cracks in the windshield prevent the safe and proper

operation of Subaru’s “EyeSight® Driver Assist Technology”. According to Subaru,

the Eyesight system:

               [I]s the culmination of everything Subaru engineers know about safety,
               and Subaru has sold over 1 million EyeSight-equipped vehicles.
               Adding confidence to every trip, EyeSight monitors traffic movement,
               optimizes cruise control, and warns you if you sway outside your lane.
               EyeSight has been found to reduce the rate of rear-end crashes with
               injuries by up to 85%.

   8.           When the broken windshields in the Class Vehicles are replaced,

vehicle owners incur substantial additional expense beyond the cost of replacing the

                                            2
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 3 of 30 PageID: 3




windshield to have the Eyesight system recalibrated.

      9.         In addition to having their personal safety and that of the public put at

risk, owners of Class Vehicles are incurring substantial monetary losses because

Defendant refuses to replace the broken windshields under warranty or to reimburse

consumers for the broken windshields and other losses resulting from the defect.

      10.        Plaintiff and numerous putative class members have complained to

Defendant but Defendant has refused to accept liability, thereby necessitating the filing

of this class action.

      11.        Plaintiff and Class members assert claims for breach of express

warranty, breach of implied warranty, fraud, breach of the consumer protection statute

and unjust enrichment.

      12.        As a direct result of Defendant’s business practices and wrongful

conduct, Plaintiff and the Class have been harmed and have suffered actual damages,

including repair and replacement costs, loss of use of their Class Vehicles, loss of the

benefit of their bargain, and costs and lost time associated with the defect and bringing

in their Class Vehicles for diagnosis and repair.

II.        JURISDICTION AND VENUE

      13.        This Court has original diversity jurisdiction pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(d)(2) (“CAFA”), in that Plaintiff and many

members of the Class are citizens of states different from Defendant’s home state, the

aggregate amount in controversy exceeds $5,000,000, exclusive of interest and costs,

and there are more than 100 members in the proposed Class and Classes.

      14.        This Court has personal jurisdiction over Plaintiff because Plaintiff

submits to the Court’s jurisdiction. This Court has personal jurisdiction over Defendant

because Subaru conducts substantial business in this District; Subaru has its
                                            3
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 4 of 30 PageID: 4




headquarters in this District; upon information and belief, significant conduct involving

Defendant giving rise to the Complaint took place in this District; and some of

Plaintiff’s claims arise out of Defendant operating, conducting, engaging in, or carrying

on a business or business venture in this state or having an office or agency in this state,

committing a tortious act in this state, and causing injury to property in this state; and

at or about the time of such injuries, Defendant was engaged in solicitation or service

activities within this state, or products, materials, or things processed, serviced, or

manufactured by Defendant anywhere were used or consumed within this state in the

ordinary course of commerce, trade, or use.

       15.       Venue is proper in this District under 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

this District, Defendant regularly conducts business in this District, and Defendant is a

resident of this District under 28 U.S.C. § 1391(c)(2) and subject to personal

jurisdiction in this District.

III.     PARTIES

       16.       Plaintiff Christine Powell is a citizen and resident of the state of

Wisconsin.

       17.       Defendant Subaru is a New Jersey corporation with headquarters in

Camden, New Jersey. Subaru is the automobile manufacturing division of the Japanese

conglomerate Subaru Corporation.

       18.       Subaru has a nationwide dealership network and operates offices and

facilities throughout the United States.

       19.       Subaru manufactured, marketed and sold the Class Vehicles, including

Plaintiff’s vehicle.


                                             4
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 5 of 30 PageID: 5




IV.         FACTS

      20.           On or around August 19, 2017, Plaintiff purchased a new 2018 Subaru

Forester (“Plaintiff’s vehicle”) from Don Miller Subaru in Madison, Wisconsin for

personal, family, or household purposes.

      21.           Plaintiff continues to own her Class Vehicle. When Plaintiff purchased

her Class Vehicle, she was unaware that the vehicle contained a defective windshield.

      22.           Within a few months of purchasing the Class Vehicle, Plaintiff’s

windshield suddenly cracked.

      23.           As a result of the broken windshield, on or about December 22, 2017,

Plaintiff took her Class Vehicle to Don Miller Subaru, an authorized Subaru dealer.

Defendant’s authorized dealer examined the windshield, denied that it was Subaru’s

responsibility, and replaced the windshield at the expense of Plaintiff and her insurer.

      24.           At the time the windshield was replaced the mileage on Plaintiff’s Class

Vehicle was 3,502.

      25.           Plaintiff was advised by Don Miller Subaru that Subaru was not

replacing broken windshields under the new vehicle warranty that comes with the Class

Vehicles.

      26.           Unfortunately, the replacement windshields supplied by Subaru suffer

from the same defect as the original windshields installed in the Class Vehicles.

      27.           In or around May 2019, Plaintiff’s vehicle suffered another break in the

windshield. At the time, her vehicle had approximately 15,000 miles. Because Plaintiff

resides several hours from the nearest Subaru dealer, Plaintiff hesitates to incur

additional monetary losses and other damages, including substantial loss of use of her

vehicle, to replace the windshield with yet another that will suffer from the same defect.

Plaintiff’s vehicle is still within the warranty mileage and time limits.
                                               5
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 6 of 30 PageID: 6




   28.          When Plaintiff and Class members purchased or leased their Class

Vehicles, they relied on the reasonable expectation that the Class Vehicles would be

equipped with windshields that are free from defects, safe to operate, and do not pose

a threat to their health or safety. In fact, Defendant has always emphasized the quality

and reliability of the Class Vehicles, knowing that consumers, including Plaintiff and

Class members, rely upon such representations when purchasing or leasing vehicles.

   29.          When Plaintiff and Class members replaced windshields in their Class

Vehicles after breaks and other physical damage occurred, they reasonably expected

that the replacement windshields would be free of defects and otherwise safe and

merchantable.

   30.          Plaintiff and the Class members operated their Class Vehicles in a

reasonably foreseeable manner and as the Class Vehicles were intended to be used but

nevertheless suffered significant damages to their windshields as a result of the defect.

   31.          Plaintiff and the Class members have suffered ascertainable losses as a

result of Defendant’s breach of express and implied warranties, fraud, and breach of

consumer protection statutes.

   32.          At all relevant times, Defendant acted through its authorized agents and

representatives in its dealer network while performing activities associated with

advertising, marketing, selling, and replacing broken windshields in Class Vehicles.

   33.          At all times relevant to this action, Defendant manufactured,

distributed, sold, leased, and warranted the Class Vehicles under the Subaru brand

name.

   34.          Defendant has known for years of defects in the windshields of earlier

model Subaru vehicles and Defendant is aware of a tremendous volume of complaints

of this defect in the windshields of the Class Vehicles. Examples of some of the
                                           6
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 7 of 30 PageID: 7




hundreds of complaints, including consumers’ concerns for safety, that are now public

concerning the windshields in the Class Vehicles include the following:




                                          7
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 8 of 30 PageID: 8




                                  8
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 9 of 30 PageID: 9




                                  9
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 10 of 30 PageID: 10




                                  10
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 11 of 30 PageID: 11




                                  11
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 12 of 30 PageID: 12




                                  12
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 13 of 30 PageID: 13




                                  13
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 14 of 30 PageID: 14




                                  14
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 15 of 30 PageID: 15




 V.    CLASS ALLEGATIONS

      35.       Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

 23(a) and 23(b)(2) and/or (b)(3) on behalf of the following Classes for the maximum

 time period allowable by law:


                Nationwide Class: All persons or entities who purchased or
                leased a Class Vehicle in the United States and (i) suffered a
                damaged windshield or (ii) who own or lease a Class Vehicle
                with the original or replacement windshield.

                Wisconsin Class: All persons or entities who purchased or
                leased a Class Vehicle in the United States and (i) suffered a
                damaged windshield or (ii) who own or lease a Class Vehicle
                with the original or replacement windshield.

 The Nationwide Class and the Wisconsin Class are referred to collectively as the

 “Classes.”

      36.       Plaintiff reserves the right to revise the definition of the Classes based

 upon subsequently-discovered information and reserves the right to establish sub-


                                           15
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 16 of 30 PageID: 16




 classes where appropriate.

       37.        The Classes exclude Defendant and any entity in which Defendant has

 a controlling interest, as well as Defendant’s officers, directors, legal representatives,

 successors, and assigns. The Classes also exclude judicial officers that have any role in

 adjudicating this matter.

       38.        The Classes are each so numerous that joinder of all members is

 impracticable.

       39.        Plaintiff believes that there are far in excess of 100 class members in

 Wisconsin and thousands of members of the Nationwide Class throughout the United

 States.

       40.        A class action is superior to all other available methods for the fair and

 efficient adjudication of this controversy. Plaintiff knows of no difficulty to be

 encountered in the management of this litigation that would preclude its maintenance

 as a class action.

       41.        Plaintiff’s claims are typical of the claims of the Classes Plaintiff seeks

 to represent.

       42.        As alleged herein, Plaintiff and Class members sustained damages

 arising out of the same actions and conduct of Defendant.

       43.        Common questions of law and fact exist to all members of the Classes

 and predominate over any issues solely affecting individual members of the Classes.

 The common and predominating questions of law and fact include, but are not limited

 to:

             o Whether Defendant made and breached express warranties concerning
               the windshields in the Class Vehicles;

             o Whether Defendant made and breached implied warranties
               concerning the windshields in the Class Vehicles;
                                              16
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 17 of 30 PageID: 17




            o Whether the windshields in the Class Vehicles are defective;

            o Whether Defendant fraudulently omitted and/or concealed knowledge
              of the defect in the windshields in the Class Vehicles;

            o Whether Defendant should accept responsibility for replacing the
              windshields in the Class Vehicles and/or buying back the Class
              Vehicles;

            o Whether monetary damages, exemplary damages, restitution,
              equitable, injunctive, compulsory, or other relief is warranted.

    44.          Plaintiff is willing and prepared to serve the Classes in a representative

 capacity with all the obligations and material duties necessary. Plaintiff will fairly and

 adequately represent and protect the interests of the Classes and has no interests adverse

 to or in conflict with the interests of any of the other members of the Classes.

    45.          Plaintiff’s interests are co-extensive with and not antagonistic to those

 of absent members within the Classes. Plaintiff will undertake to represent and protect

 the interests of absent members within the Classes and will vigorously prosecute this

 action.

    46.          Plaintiff has engaged the services of the undersigned counsel who are

 experienced in complex litigation, will adequately prosecute this action, and will assert

 and protect the rights of, and otherwise represent, Plaintiff and absent members of the

 Classes.

    47.          Class action status is warranted under Rule 23(b)(3) because questions

 of law or fact common to the members of the Classes predominate over any questions

 affecting only individual members, and a class action is superior to other available

 methods for the fair and efficient adjudication of this controversy.

    48.          The Classes may also be certified under Rule 23(b)(2) because

 Defendant has acted on grounds generally applicable to the Classes, thereby making it

 appropriate to award final injunctive relief or corresponding declaratory relief with
                                            17
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 18 of 30 PageID: 18




 respect to the Classes.

       49.        The interest of members within the Classes in individually controlling

 the prosecution of separate actions is theoretical and not practical. The Classes have a

 high degree of similarity and are cohesive, and Plaintiff anticipates no difficulty in the

 management of this matter as a class action.

       50.        The nature of notice to the proposed Classes is contemplated to be by

 direct mail upon certification of the Classes, or, if such notice is not practicable, by the

 best notice practicable under the circumstances including, amongst other things, email,

 publication in major newspapers, and the internet.

 VI.         CLAIMS FOR RELIEF

                                   COUNT ONE

                    BREACH OF EXPRESS WARRANTY

       51.        Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

       52.        Plaintiff brings this count on behalf of herself and the National Class

 and the Wisconsin Class.

       53.        Subaru is and was at all relevant times a “merchant” with respect to

 motor vehicles and a “seller” of motor vehicles.

       54.        The Class Vehicles are and were at all relevant times “goods.”

       55.        In connection with the purchase or lease of each one of its new vehicles,

 Subaru provides an express New Vehicle Limited Warranty (“NVLW”) for a period of

 three years or 36,000 miles, whichever occurs first. This NVLW exists to cover “defect

 in materials or workmanship.”

       56.        Subaru’s express warranty is uniform and made to all consumers across


                                             18
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 19 of 30 PageID: 19




 the country who purchase or lease the Class Vehicles, and includes the following:




    57.         Subaru’s warranties formed the basis of the bargain that was reached

 when Plaintiff and other Class members purchased or leased their Class Vehicles

 equipped with the defective windshields.

    58.         Plaintiff and the Class members experienced defects within the

 warranty period. Despite the existence of warranties, Subaru failed to inform Plaintiff

 and Class members that the Class Vehicles have defective materials and/or

 workmanship, and have failed to fix, repair or replace the defective windshields

 pursuant to the terms of the express warranty and at no charge to the Classes.

    59.         Subaru breached the express warranty promising to repair and correct a

 manufacturing defect or defective materials or workmanship of any part of the Class

 Vehicles.

    60.         Subaru had notice of Plaintiff’s claim, as well as that of other Class

 members. Affording Subaru any additional opportunity to cure its breach of written
                                            19
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 20 of 30 PageID: 20




 warranties would be unnecessary and futile here.

    61.         Furthermore, the warranty promising to repair and/or correct a

 manufacturing or workmanship defect fails in its essential purpose because the

 contractual remedy is insufficient to make Plaintiff and Class members whole, and

 because the replacement windshields that have and are being installed are likewise

 defective, and because Subaru has failed and/or has refused to adequately provide the

 promised remedies within a reasonable time.

    62.         Accordingly, recovery by Plaintiff and the other Class members is not

 limited to the limited warranty promising to repair and/or correct a manufacturing

 defect, and Plaintiff, individually and on behalf of the other Class members, seeks all

 remedies as allowed by law.

    63.         Also, as alleged in more detail herein, at the time Subaru warranted and

 sold the Class Vehicles, it knew that the Class Vehicles did not conform to Subaru’s

 warranties and were inherently defective, and Subaru wrongfully and fraudulently

 concealed material facts regarding its Class Vehicles. Plaintiff and the other Class

 members were therefore induced to purchase or lease the Class Vehicles under false

 and/or fraudulent pretenses.

    64.         Moreover, many of the injuries flowing from the Class Vehicles cannot

 be resolved through the limited remedy of “replacements or adjustments,” as many

 incidental and consequential damages have already been suffered due to Subaru’s

 conduct as alleged herein. Due to Subaru’s failure and/or continued failure to provide

 such limited remedy within a reasonable time, any limitation on Plaintiff’s and the other

 Class members’ remedies would be insufficient to make Plaintiff and the other Class

 members whole.

    65.         Subaru was provided notice of these issues by numerous complaints
                                            20
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 21 of 30 PageID: 21




 voiced by consumers, including those formal complaints submitted to NHTSA and the

 instant Complaint, within a reasonable amount of time after the defect was discovered.

     66.         As a direct and proximate result of Subaru’s breach of express

 warranties, Plaintiff and the other Class members have been damaged in an amount to

 be determined at trial.

                                        COUNT TWO

                            VIOLATION OF THE WISCONSIN
                           DECEPTIVE TRADE PRACTICES ACT
                                  (Wis. Stat. § 110.18)

     67.         Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

     68.         This claim is brought on behalf of Plaintiff and the Wisconsin Class.

     69.         Subaru is a “person, firm, corporation or association” within the

 meaning of Wis. Stat. § 100.18(1).

     70.         Plaintiff and Wisconsin Class Members are members of “the public”

 within the meaning of Wis. Stat. § 100.18(1). Plaintiff and Wisconsin Class Members

 purchased or leased one or more Class Vehicles.

     71.         The Wisconsin Deceptive Trade Practices Act (“Wisconsin DTPA”)

 prohibits a “representation or statement of fact which is untrue, deceptive or

 misleading.” Wis. Stat. § 100.18(1).

     72.         In the course of its business, Subaru willfully failed to disclose and

 actively concealed the defect in the windshields in the Class Vehicles and otherwise

 engaged in activities with a tendency or capacity to deceive. Subaru also engaged in

 unlawful trade practices by employing deception, deceptive acts or practices, fraud,

 misrepresentations, or concealment, suppression, or omission of any material fact with

 intent that others rely upon such concealment, suppression, or omission, in connection
                                           21
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 22 of 30 PageID: 22




 with the sale of the Class Vehicles.

    73.            Subaru knew it installed defective windshields in the Class Vehicles and

 sold the Class Vehicles with the defect and also knew that defective windshields were

 being used as replacements when consumers brought their Class Vehicles to dealers for

 replacement windshields. Upon information and belief, Subaru knew this for one or

 more years before Class Vehicles were sold, but concealed all of that information from

 the public.

    74.            Subaru valued profits over safety, and knew that it was manufacturing,

 selling, and distributing vehicles throughout the United States that did not perform as

 advertised and jeopardized the safety of the vehicle’s occupants. Subaru concealed this

 information as well.

    75.            By failing to disclose the defect in the windshields, and by marketing

 the vehicles as safe, reliable and dependable despite having such knowledge, Subaru

 engaged in deceptive business practices in violation of the Wisconsin DTPA.

    76.            Subaru’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers, including Plaintiff and the other Wisconsin Class

 members, about the true performance of the Class Vehicles, the quality of the Subaru

 brand, the devaluing of safety and performance at Subaru, and the true value of the

 Class Vehicles.

    77.            Subaru intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with an intent to mislead Plaintiff and the Wisconsin

 Class.

    78.            Subaru knew or should have known that its conduct violated the

 Wisconsin DTPA.

    79.            As alleged above, Subaru made material statements about the safety and
                                              22
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 23 of 30 PageID: 23




 utility of the Class Vehicles and the Subaru brand that were either false or misleading.

    80.           Subaru owed Plaintiff and the Wisconsin Class a duty to disclose the

 true safety, performance, and reliability of the Class Vehicles, and the devaluing of

 safety and performance at Subaru, because Subaru:

                  a.    Possessed exclusive knowledge that it valued profits over safety

    and performance, and that it was manufacturing, selling, and distributing vehicles

    throughout the United States that included defective windshields that did not

    perform as advertised;

                  b.    Intentionally concealed the foregoing from Plaintiff and the

    Wisconsin Class; and/or

                  c.    Made incomplete representations about the safety and

    performance of the Class Vehicles generally, while purposefully withholding

    material facts from Plaintiff and the Wisconsin Class that contradicted these

    representations.

    81.           Because Subaru fraudulently concealed the defective windshields and

 the true performance of cars equipped with the defective windshields, Plaintiff and the

 Wisconsin Class overpaid for their Class Vehicles and did not receive the benefit of

 their bargain.

    82.           Subaru’s fraudulent use of the defective windshields and the true

 performance of the Class Vehicles was material to Plaintiff and the Wisconsin Class.

 A vehicle made by a reputable manufacturer of safe, high-performing vehicles is safer

 and worth more than an otherwise comparable vehicle made by a disreputable

 manufacturer of unsafe vehicles with concealed and unrectified defects.

    83.           Plaintiff and the Wisconsin Class suffered ascertainable losses caused

 by Subaru’s misrepresentations and its concealment of and failure to disclose material
                                            23
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 24 of 30 PageID: 24




 information. Plaintiff and the Wisconsin Class members who purchased or leased the

 Class Vehicles would either have paid less for their vehicles or would not have

 purchased or leased the Class Vehicles but for Subaru’s violations of the Wisconsin

 DTPA.

    84.         Subaru had an ongoing duty to all Subaru customers to refrain from

 unfair and deceptive practices under the Wisconsin DTPA. All owners and lessees of

 the Wisconsin Class Vehicles suffered ascertainable loss as a result of Subaru’s

 deceptive and unfair acts and practices made in the course of Subaru’s business.

    85.         Subaru’s violations present a continuing risk to Plaintiff and the

 Wisconsin Class as well as to the general public. Subaru’s unlawful acts and practices

 complained of herein affect the public interest.

    86.         As a direct and proximate result of Subaru’s violations of the Wisconsin

 DTPA, Plaintiff and the Wisconsin Class have suffered injury-in-fact and/or actual

 damage.

    87.         Because Subaru fraudulently concealed the defective windshields and

 the true performance of vehicles equipped with the defective windshields, the value of

 the Class Vehicles is less than reasonably expected and represented.

    88.         Plaintiff and the Wisconsin Class are entitled to damages and other

 relief provided for under Wis. Stat. § 100.18(11)(b)(2). Because Subaru’s conduct was

 committed knowingly and/or intentionally, Plaintiff and the Wisconsin Class are

 entitled to treble damages.

    89.         Plaintiff and the Wisconsin Class also seek court costs and attorneys’

 fees under Wis. Stat. § 110.18(11)(b)(2).

                                   COUNT THREE

                               FRAUD BY CONCEALMENT
                                             24
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 25 of 30 PageID: 25




     90.         Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

     91.         This claim is brought on behalf of Plaintiff and the Wisconsin Class.

     92.         Subaru intentionally concealed the above-described material safety and

 functionality information, or acted with reckless disregard for the truth, and denied

 Plaintiff and the other Wisconsin Class members information that is highly relevant to

 their purchasing decision.

     93.         Subaru affirmatively represented to Plaintiff and the Wisconsin Class

 in advertising and other forms of communication, including standard and uniform

 material provided with each car, that the Class Vehicles it was selling were new, had

 no significant defects, and would perform and operate properly when driven in normal

 usage.

     94.         Subaru knew at the time it actively concealed the information about the

 defective windshields that this information was material to consumers.

     95.         The Class Vehicles purchased or leased by Plaintiff and the other

 Wisconsin Class members were, in fact, defective, unsafe, and unreliable because the

 Class Vehicles contained faulty and defective windshields, as alleged herein.

     96.         Subaru owed Plaintiff and the Wisconsin Class a duty to disclose the

 true safety, performance, and reliability of the Class Vehicles, and the devaluing of

 safety and performance at Subaru, because Plaintiff and the other Wisconsin Class

 members relied on Subaru’s material representations that the Class Vehicles were safe

 and free from defects.

     97.         The aforementioned concealment was material because if it had been

 disclosed Plaintiff and the other Wisconsin Class members would not have bought or

 leased the Class Vehicles, or would not have bought or leased those Class Vehicles at
                                           25
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 26 of 30 PageID: 26




 the prices they paid.

     98.         Plaintiff and the other Wisconsin Class members relied on Subaru’s

 reputation – along with Subaru’s failure to disclose the faulty and defective nature of

 the windshields – in purchasing or leasing the Class Vehicles.

     99.         As a result of their reliance, Plaintiff and the other Wisconsin Class

 members have been injured in an amount to be proven at trial, including, but not limited

 to, their lost benefit of the bargain and overpayment at the time of purchase or lease

 and/or the diminished value of their Class Vehicles.

     100.        Subaru’s conduct was knowing, intentional, with malice, demonstrated

 a complete lack of care, and was in reckless disregard for the rights of Plaintiff and the

 other Wisconsin Class members. Plaintiff and the other Wiscoonsin Class members

 are therefore entitled to an award of punitive damages.

                                       COUNT FOUR

                         BREACH OF IMPLIED WARRANTY

     101.        Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

     102.        Plaintiff brings this count on behalf of herself and the National Class

 and the Wisconsin Class.

     103.        At all relevant times, Subaru was the manufacturer, distributor,

 warrantor and seller of the Class Vehicles.



     104.        Defendant is and was at all relevant times a merchant and seller of motor

 vehicles and parts within the meaning of the Uniform Commercial Code.

     105.        Defendant impliedly warranted that the Class Vehicles were in

 merchantable condition and fit for the ordinary purpose for which Class Vehicles are
                                            26
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 27 of 30 PageID: 27




 used.

     106.        Due to the defective windshields, the Class Vehicles were not in

 merchantable condition and were and are not fit for the ordinary purpose of providing

 safe and reliable operation of the Class Vehicles.

     107.        Defendant received notice of defective windshields by numerous

 consumer complaints made to dealers and distributors and/or other public complaints

 and through its own testing and investigations. Affording Defendant a further

 opportunity to cure its breach of implied warranties would be unnecessary and futile

 here because Defendant knew of and concealed the defect and has refused to repair or

 replace the defective windshields, and additional losses, at no cost to Plaintiff and the

 Classes.

     108.        As a direct and proximate result of Defendant’s breach of the implied

 warranty of merchantability, Plaintiff and members of the Classes have been damaged

 in an amount to be proven at trial.

     109.        Any attempt by Defendant to disclaim or limit the implied warranty of

 merchantability vis-à-vis consumers is unconscionable and unenforceable. A gross

 disparity in bargaining power and knowledge existed between Defendant and members

 of the Classes. Defendant knew or should have known that the Class Vehicles and

 windshields were defective and posed a serious safety risk.




                                 COUNT FIVE

                           UNJUST ENRICHMENT

     110.        Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.
                                            27
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 28 of 30 PageID: 28




    111.         Plaintiff brings this count on behalf of herself and the Wisconsin Class.

    112.         Subaru has received and retained a benefit from Plaintiff and the

 Wisconsin Class and inequity has resulted.

    113.         Subaru has benefitted from selling and leasing defective cars whose

 value was artificially inflated by Subaru’s concealment of the defective windshields,

 and Plaintiff and the Wisconsin Class have overpaid for the cars and been forced to pay

 other costs.

    114.         All Wisconsin Class members conferred a benefit on Subaru.

    115.         It is inequitable for Subaru to retain these benefits.

    116.         Plaintiff and the Wisconsin Class were not aware of the true facts about

 the Class Vehicles, and did not benefit from Subaru’s conduct.

    117.         Subaru knowingly accepted the benefits of its unjust conduct.

    118.         As a result of Subaru’s conduct, the amount of its unjust enrichment

 should be disgorged, in an amount according to proof.

                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated,

 respectfully requests that this Court enter judgment against Defendant and in favor of

 Plaintiff and the Classes, and award the following relief:



    A.           An order certifying this action as a class action pursuant to Rule 23 of

 the Federal Rules of Civil Procedure, declaring Plaintiff as representative of the Classes

 and Plaintiff’s counsel as counsel for the Classes;

    B.           An order awarding declaratory relief and enjoining Defendant from

 continuing the conduct and practices alleged above and requiring Defendant to accept

                                             28
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 29 of 30 PageID: 29




 full liability and responsibility for the defective windshields in the Class Vehicles and

 all related damages;

       C.        An order awarding costs, restitution, disgorgement, compensatory

 damages and out-of-pocket expenses in an amount to be determined at trial;

       D.        Equitable relief in the form of buyback of the Class Vehicles;

       E.        An order requiring Defendant to pay both pre- and post-judgment

 interest on any amounts awarded;

       F.        An award of costs, expenses, and attorneys’ fees as permitted by law;

 and

       G.        Such other or further relief as the Court may deem appropriate, just, and

 equitable.

                               DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a trial by jury as to all claims in this action.




 Date: October 18, 2019                                         LeVAN LAW GROUP LLC


                                                                /s/ Peter A. Muhic
                                                               Peter A. Muhic (NJ ID No. 041051994)
                                                               Peter H. LeVan Jr. (NJ ID No. 000431999)
                                                               One Logan Square – 27th Floor
                                                               Philadelphia, PA 19103-6933
                                                               Tel: 215.561.1500
                                                               Fax: 215.827.5390
                                                               pmuhic@levanlawgroup.com
                                                               plevan@levanlawgroup.com

                                                               Katrina Carroll
                                                               NJ ID No. 026212000
                                                               CARLSON LYNCH LLP
                                                               111 W. Washington Street Ste. 1240
                                                               Chicago, IL 60602
                                                               Tel: 312.750.1265
                                                               kcarroll@carlsonlynch.com
                                             29
Case 1:19-cv-19114-NLH-MJS Document 1 Filed 10/18/19 Page 30 of 30 PageID: 30




                                                Edwin J. Kilpela, Jr
                                                James P. McGraw, III
                                                CARLSON LYNCH LLP
                                                1133 Penn Avenue, 5th Floor
                                                Pittsburgh, PA 15222
                                                Tel: 412.322.9243
                                                Fax: 412.231.0246
                                                ekilpela@carlsonlynch.com
                                                jmcgraw@carlsonlynch.com

                                               Attorneys for Plaintiff and
                                               the Proposed Classes




                                  30
